Laughlin, J. (dissenting):
This is an action to recover damages for personal injuries alleged to have been sustained by the plaintiff through the negligence of the defendant in the operation of one of its cars on its east-bound track on the Williamsburgh Bridge Plaza at the Brooklyn end of the bridge on the 25th day of September, 1913. The plaintiff was engaged in peddling fruit on the public streets, and had been for a period of three weeks since his *197last return from Europe. He was fifty-two years of age and resided in the borough of Brooklyn and was walking across the plaza on his way to a local bridge car with a view to crossing the bridge at about twenty minutes after five o’clock in the morning, when he met with the accident. While crossing the open plaza, which was used generally by the public, and approaching the defendant’s surface track from Brooklyn to Hew York, according to the testimony of the plaintiff, he looked to see whether. a car was approaching on the track which he would come to first, being the one from Brooklyn, and observed none. He then looked the other way and saw a car approaching on the track from Hew York about half a block, which he describes as 150 feet, distant. He proceeded on across the first track and after crossing it he looked again and saw the car approaching from Hew York about a quarter of a block distant, and proceeded on, and says that after taking “ one or two steps, passing the first rail of the track, I looked, and the car was already right by me. I looked, and I noticed that I was in danger,” and that he then turned around and the car struck him on the left side, throwing him to the ground and inflicting the injuries of which he complains. Hé further testified that when he looked the third time he had crossed the first rail of the track on which he was struck, and that the car was then about fifteen feet from him, and was then coming fast and faster than when he first observed it, but was not sounding, and had not sounded, any gong, and that after first seeing the car he walked about fifteen feet before he was struck. The evidence shows that there was no sidewalk or crosswalk on the plaza, and that people were accustomed to cross it at any point, and that the plaintiff was passing it in a direct line toward the local bridge car. The only evidence presented by the plaintiff was his own testimony with respect to the circumstances under which he met with the accident, and that of a physician, with respect to his injuries. At the close of this evidence the non-suit was granted.
According to the testimony of the plaintiff, which must for the purposes of this appeal be accepted as true, after he had crossed the track on which the cars passed from Brooklyn to Hew York and was between the two tracks, which evidently *198were the customary distance apart, the car which struck him was a quarter of a block distant, or one-half the distance from him that it was when he first observed it, which would, on his estimate "of the distance, be seventy-five feet. Although he says he observed that the car was coming fast when he first saw it, he had passed over one track walking at least ten feet while it was coming seventy-five feet and he being at the track when it was seventy-five feet distant. I am of opinion that it cannot be said as matter of law that he was guilty of negligence in proceeding on across tlie track on a public place where the cars of the defendant did not have a paramount right, but where the rights of the parties were equal. This evidence, I think, presented a prima facie case, which entitled the plaintiff to have it submitted to the jury to say whether or' not he was guilty of contributory negligence in not stopping, and whether the defendant was guilty of negligence in accelerating the speed of the car and not affording him an opportunity to cross the track. (Legare v. Union Railway Co., 61 App. Div. 202; Handy v. Met. St. R. Co., 70 id. 26; McDermott v. Brooklyn Heights R. R. Co., 89 id. 214; Monck v. Brooklyn Heights R. R. Co., 97 id. 447; Kennedy v. Third Ave. R. R. Co., 31 id. 30; Copeland v. Met. St. R. Co., 78 id. 418; affd., 177 N. Y. 570; Lawson v. Met. St. R. Co., 40 App. Div. 307; affd., 166 N. Y. 589.)
I am of opinion, therefore, that the judgment should be reversed and a new trial granted, with costs to appellant to abide the event.
Dowling, J., concurred.
Judgment affirmed, with costs.